Citation Nr: 0428335	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  00-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability claimed as due to tobacco use.  

2.  Entitlement to service connection for a pulmonary 
disability claimed as secondary to mustard gas exposure.  

3.  Entitlement to service connection for a claimed back 
disorder.  

4.  Entitlement to service connection for a claimed 
psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the RO.  

In April 2001, the Board remanded this case to the RO for 
further development of the evidence.  

The issues of service connection for a psychiatric disorder 
and pulmonary disability due to tobacco exposure are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to mustard 
gas in service during World War II when served in the Army 
Air Corps.  

2.  The currently demonstrated respiratory deficit is shown 
to have been caused by the veteran's years long smoking 
habit.  

3.  The currently demonstrated low back disability manifested 
by chronic pain is shown as likely as not to be due to an 
injury in service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have pulmonary disability due 
to mustard gas exposure that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by chronic pain is due to 
disease or injury that was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf; 
they did not opt to present evidence at a hearing at the RO 
or before a Veterans Law Judge.  

Further, by March 2002 letter and March 2004 Supplemental 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefits 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that in its March 2002 letter, the RO 
instructed the veteran to respond within 30 days as opposed 
to the one-year period to which he is entitled.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. 2003).  The veteran has 
had ample opportunity in which to present evidence in the 
past several years, and in September 2004, the veteran's 
representative filed a motion asking that the case be 
advanced on the Board's docket due to the veteran's advanced 
age.  This request suggests that the veteran is not 
requesting additional time in which to submit evidence.  

The Board notes that seeking further development of the 
evidence would serve no useful purpose.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On enlistment in December 1941, the veteran reported that he 
was "sound and well."  On physical examination, no 
abnormalities were found.  

The service medical records reflect a diagnosis of acute 
bronchitis in May 1942.  In December 1945, acute frontal 
sinusitis was diagnosed.  

On December 1945 discharge medical examination, no relevant 
abnormalities were found.  

The service personnel records reflect that the veteran left 
for Europe in June 1943 and returned to the United States in 
December 1945.  The Separation Qualification Record reveals 
that his military occupational specialties were those of 
truck driver, machine gunner, supply technician, military 
policeman and painter.  He served in the United States and 
England.  As a supply technician, he supervised 18 men in the 
Air Corps supply depot and was responsible for receiving, 
issuing, and storing airplane parts and tools.  

In 1970, the veteran underwent surgery for arthrodesis of the 
right hip joint because of traumatic arthritis resulting from 
a right hip fracture.  

On January 1973 VA medical examination, the veteran 
complained of having "severe" low back pain due to a hip 
condition.  He also complained of "lousy" sleep and a poor 
appetite.  

In February 1981, the veteran complained of having 
depression.  He reported unemployment since 1970 due to "hip 
fusion."  The veteran also indicated that he was 
hospitalized for stomach problems in 1948, but that no 
physical diagnosis was found.  The veteran reported heavy use 
of alcohol.  

The examiner indicated that the veteran appeared slightly 
anxious and diagnosed generalized anxiety disorder.  The 
examiner opined that the veteran did not suffer from 
"delayed combat stress neurosis."  

On February 1988 VA medical examination, the veteran voiced 
complaints of back pain, a nervous condition and prostate 
problems.  On objective examination, the examiner found no 
evidence of acute sinus disease.  An ear, nose and throat 
examination was "grossly normal."  With respect to the 
orthopedic portion of the examination, the examiner discussed 
only the veteran's hands.  

In October 1998, the National Personnel Records Center (NPRC) 
indicated that the veteran's records could not be located and 
that they were possibly destroyed in the July 1973 fire 
there.  

In November 1999, the veteran indicated that he began to 
smoke while he was in service.  

In a March 2002 written statement, the veteran indicated that 
he was stationed at Hamilton Field in California in 1942 to 
attend classes on chemical warfare.  It was then, according 
to him, that the "mustard gas problem" came about.  His 
sinus and back disabilities originated in 1943, according to 
him.  

In August 2003, the U.S. Army Soldier Biological and Chemical 
Command indicated that it had no information related directly 
to the veteran.  There was no indication that the veteran 
took part as a human volunteer in chemical weapons testing, 
and it was noted that Hamilton Field was not one of the 
installations in which testing of mustard gas took place.  

On February 2004 VA medical examination, the veteran 
indicated that he had worked in the testing for chemical 
warfare.  According to him, he was in chemical warfare school 
and tested mustard and other gasses.  He reported smoking for 
40 years but having not smoked in the past 14 years.  The 
lungs were clear, the heart showed a regular rhythm.  

Following diagnostic tests, the examiner concluded that there 
was only mild lung obstruction.  The examiner stated that the 
veteran had a history of being exposed to mustard gas, that 
mustard gas had the same effect on the lungs as did radiation 
and that research had revealed that those exposed to mustard 
gas had an increased risk of cancers of the upper respiratory 
tract and lungs.  

In the veteran's case, the VA examiner noted that the type of 
obstruction indicated on tests was consistent with lung 
disease caused by tobacco and not lung disease cased by 
mustard gas.  There was no medical literature, according to 
the examiner, that reflected a link between emphysema and 
mustard gas exposure.  The veteran's shortness of breath was 
also due to his obesity.  

On a second February 2004 VA medical examination, the veteran 
reported having difficulty breathing and having been exposed 
to mustard gas during testing in California.  He also 
reported a loss of his sense of smell at that time and the 
development of chronic sinus disease and recurrent sinusitis 
for which he was hospitalized in England in 1945.  

The veteran also reported tobacco use since the age of 16 and 
that he stopped smoking 20 years ago.  The examiner found a 
15 percent loss in pulmonary function and opined that this 
could have resulted from chronic smoking.  The examiner 
asserted that it would be difficult for him to determine 
whether mustard gas exposure had any superimposed effect on 
the veteran's pulmonary function.  

On February 2004 VA orthopedic examination, the veteran 
stated that he was involved in a jeep accident in 1943 when 
he suffered a back injury.  He reported experiencing low back 
pain since that time.  

The examiner asserted that the veteran's low back 
symptomatology could be complicated by a 1970 right hip 
arthrodesis for arthritis, which caused significant a leg 
length disparity.  A lumbosacral spine X-ray studies revealed 
degenerative changes throughout.  The examiner diagnosed 
chronic low back pain more likely than not related to his 
service-connected injury.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service- connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

The question of whether a chronic disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that some of the veteran's service medical 
records might not be on file and might have been destroyed by 
fire at the NPRC in St. Louis, Missouri, in 1973.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Pulmonary disability claimed as secondary to mustard gas 
exposure

According to the medical examinations conducted in February 
2004, the veteran suffered from approximately a 15 percent 
loss of pulmonary function due to emphysema caused by 
smoking.  The veteran was not found to suffer from lung 
disease that would be caused by exposure to mustard gas.  
Neither of the medical examination reports reflected a link 
between the current lung disability and any event or incident 
in service.  

The veteran suffers from a current lung disability.  A 
present disability is a necessary ingredient for the granting 
of service connection.  See, e.g., Gilpin, supra.  In 
addition to a present disability, the evidence must reflect a 
nexus between that disability and service.  38 C.F.R. 
§ 3.303.  As stated, the evidence does not serve to establish 
a causal link between the demonstrated reduction in pulmonary 
capacity and his service.  

Significantly, the evidence of record provides no basis for 
concluding that the veteran participated in mustard gas 
testing in service.  It was noted that the Hamilton Field was 
not one of the installations where mustard gas testing was 
performed.  

The veteran, who served only in the United States and England 
during World War II, did not report such exposure while 
overseas.  Absent a showing of mustard gas exposure, service 
connection for a pulmonary disorder must be denied.  

The evidence regarding this issue weighs against the veteran.  
There is no evidence of exposure to mustard gas in service, 
and the medical evidence attributes the veteran's pulmonary 
condition to smoking rather than mustard gas exposure.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application.  
See Ortiz, supra.  


Low back disability

The available service medical records are silent with respect 
to an automobile accident in service or other cause of a back 
injury.  Indeed, the service medical records make no mention 
of the back complaints or findings.  

The Board notes that some of the veteran's service medical 
records might well have been damaged or destroyed by fire at 
the NPRC.  As such, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. 
at 367.  

Pursuant to the foregoing, and given veteran's assertions and 
the nature of his duties during World War II, the Board finds 
that the veteran as likely as not suffered a back injury in 
service as the result of an automobile accident.  

The February 2004 orthopedic examination report provides a 
clear link between a current low back disability manifested 
by chronic pain and the back injury sustained in service.  
There is no evidence to the contrary.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, by extending 
the benefit of the doubt to the veteran, service connection 
is granted.  38 C.F.R. § 3.303.  



ORDER

Service connection for a low back disability manifested by 
chronic pain is granted.  

Service connection for pulmonary disability as secondary to 
mustard gas exposure is denied.  



REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that on July 22, 1998, the Internal Revenue 
Service Restructuring and Reform Act was enacted.  That law 
added 38 U.S.C.A. § 1103 (West 2002), which prohibits service 
connection for disability or death on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service.  

By its terms, 38 U.S.C.A. § 1103 is applicable only to claims 
filed after June 9, 1998.  See also 38 C.F.R. § 3.300 (2003).  
In this case, the veteran filed his claim in April 1998.  
Service connection on the basis of tobacco use in service is 
therefore not precluded.  

Applicable law generally recognizes two means by which 
service connection may be established for claimed nicotine-
related diseases and disorders.  

If a claimant can establish by competent medical evidence 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking [vs. pre- or 
post-service smoking] gave rise to a disease, then service 
connection may be established on a direct basis under 38 
U.S.C.A. §§ 1110 and 1131.

Where the competent medical evidence does not support a 
direct relationship between in-service smoking and the 
claimed disease, service connection may be granted on a 
secondary basis if competent medical evidence indicates that 
the claimed illness had its origin in tobacco use subsequent 
to service, but the veteran developed a nicotine dependence 
during service which led to continued tobacco use after 
service.  

In essence, the issue then becomes whether the illness may be 
considered secondary to service-incurred nicotine dependence 
pursuant to 38 C.F.R. § 3.310.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also 38 
U.S.C.A. § 7104(c) (VA is statutorily bound to follow the 
precedential opinions of the VA Office of General Counsel); 
Davis v. West, 13 Vet. App. 178, 183 (1999).  

Thus, an additional VA medical examination must be scheduled.  
The examiner must opine regarding whether any currently 
diagnosed pulmonary disability resulted from smoking in 
service as opposed to tobacco use before or after service.  
In the event that it is determined that any tobacco-related 
lung condition is related to tobacco use before or after 
service, the examiner must opine regarding whether the 
veteran had developed his nicotine dependence in service.  

The RO must make reasonable efforts to obtain psychiatric 
records from Valley Forge Hospital dated in the mid to late 
1940's.  If the RO manages to obtain such records, the author 
of the February 2004 psychiatric examination must opine 
regarding whether the veteran's currently diagnosed 
generalized anxiety disorder is related to service.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence and the 
veteran's right to a one-year response 
period.  

2.  The RO must make reasonable efforts 
to secure psychiatric records from Valley 
Forge Hospital dated in the mid to late 
1940's after obtaining the necessary 
release from the veteran.  

3.  If the RO secures psychiatric records 
from Valley Forge Hospital or any other 
evidence of such treatment after service, 
the veteran should be afforded another VA 
psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed psychiatric disorder.  

4.  The RO must schedule a VA pulmonary 
examination to diagnose all lung 
conditions and for an opinion regarding 
whether any such condition is related to 
smoking IN service.  If not, the examiner 
must opine regarding whether any 
currently diagnosed pulmonary disability 
is related to smoking and, if so, whether 
the veteran's nicotine dependence began 
in service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinions are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal.  If any claim remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded the appropriate period 
of time to respond thereto.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



